

EXHIBIT 10.1


SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH ASTERISKS (***).






Contract #8840




AMENDMENT TO
GAS GATHERING AGREEMENT


This AMENDMENT (“Amendment”) to the GAS GATHERING AGREEMENT between KERR-MCGEE
GATHERING LLC (“Gatherer”) and KERR-MCGEE OIL AND GAS ONSHORE LP (“Shipper”)
effective July 1, 2010 (“Agreement”) is dated to be effective August 1, 2017
(“Amendment Effective Date”). Gatherer and Shipper may be referred to
individually as “Party”, or collectively as “Parties”.


For additional valuable consideration received and acknowledged, and in
consideration of the provisions herein, the Parties agree as follows:


1.
Section 3. Service Level and Rates Paragraph C. is amended by deleting the
following sentence after the first sentence:



“In addition, Shipper shall pay Gatherer a processing fee of $*** per MMBtu for
Gas delivered to the Platte Valley Plant Delivery Point.”


2.
Section 1. Term is deleted in its entirety and replaced with the following:



This Agreement commences on July 1, 2010 and shall be coterminous with the
termination date of the last effective SRC Service Level pursuant to the Gas
Processing Agreement between Shipper, Gatherer, and WGR Asset Holding Company
LLC dated August 1, 2017 (“K21084”). Upon expiration of the Primary Term this
Agreement shall remain in effect for a period of one year, continuing thereafter
on a year-to-year basis.


3.
Exhibit C to the Agreement is hereby amended to add the following Receipt
Points:

        
METER
 
METER NAME
 
OPERATOR NAME
 
 
 
 
 
***
 
***
 
Kerr-McGee Oil & Gas Onshore LP
 
 
 
 
 
***
 
***
 
Kerr-McGee Oil & Gas Onshore LP
 
 
 
 
 
***
 
***
 
Kerr-McGee Oil & Gas Onshore LP





1

--------------------------------------------------------------------------------




4.Except as modified herein, the terms, conditions and provisions of the
Agreement remain in full force and effect as originally written or previously
amended.


5.The Parties may execute and deliver this Amendment in any number of
counterparts, including facsimile and *.pdf format counterparts, each of which
is deemed and original, but all of which constitute the same instrument.




The Parties have executed this AMENDMENT TO GAS GATHERING AGREEMENT to be
effective on the Amendment Effective Date.




GATHERER:
 
SHIPPER:
KERR-MCGEE GATHERING LLC
 
KERR-MCGEE OIL AND GAS ONSHORE LP
 
 
 
 
By:
/s/ Craig W. Collins
 
By:
/s/ Craig Walters
Name:
Craig W. Collins
 
Name:
Craig Walters
Title:
SVP and Chief Operating Officer
 
Title:
VP, Rockies Operations





2